MEMORANDUM **
California state prisoner Mark G. Wildy appeals pro se the district court’s judgment dismissing his prisoner civil rights action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action without prejudice because Wildy failed to exhaust administrative remedies prior to filing his original complaint. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per curiam) (holding that 42 U.S.C. § 1997e(a) requires dismissal without prejudice where a prisoner has not exhausted administrative remedies pri- or to filing suit). To the extent Wildy contends that he should be exempted from the exhaustion requirement, we are not persuaded. Cf Booth v. Churner, 532 U.S. 731, 741 n. 6, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (“we will not read futility or other exceptions into statutory exhaustion requirements where Congress has provided otherwise”).
*763Wildy’s remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.